Exhibit 10.3
capture1a01.jpg [capture1a01.jpg]


PERSONAL AND CONFIDENTIAL




To: Mr. Miroslaw ZIELINSKI                      Lausanne, June 16, 2017


Subject: Upgrade




Dear Miroslaw,


We confirm that effective July 1, 2017, the following conditions of your
employment have been modified according to the information detailed below:


Grade: 26    


Comparatio: 93%


You will continue to be entitled to participate in the PMI Variable Compensation
schemes.


Incentive Compensation Award Program
As a grade 26 employee, you will be eligible to participate in the Incentive
Compensation (“IC”) Award Program, which is administered at the sole discretion
of the Compensation and Leadership Development Committee of the Board of
Directors pursuant and subject to the terms of the 2017 Performance Incentive
Plan (or any similar plan adopted by the Company from time to time). Each
eligible employee has an annual IC award target that assumes a PMI company
performance rating and an individual performance rating of 100.
As a grade 26 employee, for 2017 your target is 125% of your annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 1.


Stock Award Program
As a grade 26 employee, you will be eligible to participate in the Stock Award
Program, which is administered at the sole discretion of the Compensation and
Leadership Development Committee of the Board of Directors pursuant and subject
to the terms of the 2017 Performance Incentive Plan (or any similar plan adopted
by the Company from time to time). Each eligible employee has an annual stock
award target that assumes an individual performance rating of 100.
As a grade 26 employee, for 2017 your target is 275% of your annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 2.


The Incentive Compensation and Stock Award Programs are discretionary and do not
obligate the Company to make an award nor entitle employees to receive an award.
Eligibility to participate in the Programs does not guarantee receipt of an
award and receiving an annual award does not guarantee receipt of an award in
the future. Any awards that are made may be higher or lower than the targets
mentioned above. Targets may be amended at the discretion of the Company at any
time without prior notice.


Philip Morris International Management SA, Avenue de Rhodanie 50, 1007 Lausanne,
Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------

capture1.jpg [capture1.jpg]


All other conditions relating to your employment with Philip Morris
International Management SA remain as stated in your employment contract and in
any subsequent amendments.


We would like to take this opportunity to wish you continued success and
satisfaction.






Yours sincerely,


PHILIP MORRIS INTERNATIONAL
MANAGEMENT SA






/s/ CHARLES BENDOTTI
/s/ ANDRÉ CALANTZOPOULOS
Charles Bendotti
Senior Vice President Human Resources PMI
André Calantzopoulos
Chief Executive Officer PMI





Philip Morris International Management SA, Avenue de Rhodanie 50, 1007 Lausanne,
Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01